Name: 2002/207/EC: Commission Decision of 11 March 2002 on the inventory of wine production potential presented by Portugal (the Azores and Madeira) pursuant to Council Regulation (EC) No 1493/1999 (notified under document number C(2002) 902)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural activity;  production
 Date Published: 2002-03-12

 Avis juridique important|32002D02072002/207/EC: Commission Decision of 11 March 2002 on the inventory of wine production potential presented by Portugal (the Azores and Madeira) pursuant to Council Regulation (EC) No 1493/1999 (notified under document number C(2002) 902) Official Journal L 068 , 12/03/2002 P. 0035 - 0035Commission Decisionof 11 March 2002on the inventory of wine production potential presented by Portugal (the Azores and Madeira) pursuant to Council Regulation (EC) No 1493/1999(notified under document number C(2002) 902)(Only the Portuguese text is authentic)(2002/207/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2585/2001(2), and in particular Article 23(4) thereof,Whereas:(1) Regulation (EC) No 1493/1999 provides for the presentation of an inventory of wine production potential. Access to the regularisation of unlawfully planted areas, the increase in planting rights and support for restructuring and conversion is subject to prior presentation of this inventory.(2) Article 19 of Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine, as regards production potential(3) sets out details of the information to be included in the inventory.(3) By letters of 6 August 2001 and 4 November 2001, Portugal sent the Commission the information referred to in Article 16 of Regulation (EC) No 1493/1999. Examination of this information shows that Portugal has compiled the inventory for the Azores and Madeira.(4) This Decision does not entail recognition by the Commission of the accuracy of the information contained in the inventory or of the compatibility of the legislation referred to in the inventory with Community law. It is without prejudice to any future Commission decision on these points.(5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS DECISION:Article 1The Commission notes that Portugal has compiled the inventory referred to in Article 16 of Regulation (EC) No 1493/1999 for the Azores and Madeira.Article 2This Decision is addressed to the Portuguese Republic.Done at Brussels, 11 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 345, 29.12.2001, p. 10.(3) OJ L 143, 16.6.2000, p. 1.